Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 5-8, 10-14, 42-45, 47-48 and 50-53 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Janet Hendrickson on 03/04/2022. Please review the attached interview summary for details.
This application is in condition for allowance except for the presence of 14, 42-45 and 47-48 directed to a method and composition which was non-elected.  Accordingly, claims 14, 42-45 and 47-48 are cancelled and the title of the application is amended as follows for allowance.
.
Examiner’s amendment for allowance
In the claims:

Cancel withdrawn claims 14, 42-45 and 47-48


The following title is suggested: Treatment of Bacterial Infections with Salicylic Acid Analogs.

REASONS FOR ALLOWANCE
In view of the applicants claim amendments and arguments filed on 02/21/2022 and the following examiners statement of reasons for allowance, claims 1, 5-8, 10-13, and 50-53 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  method of treating a bacterial infection in a subject in need thereof, the method comprising administering to the subject a composition comprising an analog of salicylic acid, wherein the bacterial infection is a urinary tract infection, wherein the analog of salicylic acid comprises a compound of 4-methylsalicylic acid, 4-chlorosalicylic acid, 4-fluorosalicylic acid, 5-methylsalicylic acid, 5-flourosalicylic acid, 5- chlorosalicyclic acid, 6-methylsalicylic acid, 6-fluorosalicyclic acid, or a combination thereof.

Conclusion
Claims 1, 5-8, 10-13, and 50-53 (renumbered 1-13) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/           Primary Examiner, Art Unit 1629